         case 7:18-cv-00724-KMK
           Case 7:18-cv-00724-KMKDocument 8687Filed
                                   Document          11/09/20
                                                 Filed 11/10/20Page 1 of
                                                                 Page    1 1
                                                                      1 of



                                                          .. n         nI        . r
                                                                                f • ;t ,\
                                                                                             ••   f"



Honorable Kenneth M. Karas
                                                           l   h   I
                                                                        •               ..
United States District Judge Southern District of New York
300 Quarropas Street, Chambers 533
White Plains, New York 10601

               Re: Tenemille v. Town of Ramapo, et al. 18 CV 00724 (KMK)

November 09, 2020




Your Honor,

I write to respectfully request a four to six week extension of Plaintiffs deadline to respond to
Your Honor's filed Opinion/Order.

Pfaintiff spent the lion's share of his allotted time seeking to hire an attorney, but has had no
success doing so. As this complaint may well represent Plaintiffs last opportunity to present his
case to the Court, the extra time is being respectfully requested to perfect Plaintiff's argument

Your Honor, Plaintiff thanks you for your kind consideration.

                                               Plaintiff has until 12/1 /20 to respond to
                                               the Court's Opinion and Order.

                                               So Ordered.

Prose
                                              ~~
                                               11/10/20
